

July 22, 2010


By Hand Delivery


Joseph J. O’Brien, Jr.
13630 Springstone Drive
Clifton, VA 20124


 
Re:
Change-In-Control Agreement dated July 22, 2010 and Amendment per U.S. Treasury
Dept.’s Troubled Asset Relief Program-Capital Purchase Program (“TARP-CPP”)



Dear Jay,


Subject to the amendment noted below, at its meeting of October 28, 2009, the
board of directors authorized Daniel J. Schrider to execute and deliver to you
the enclosed Change-In-Control Agreement dated July 22, 2010 (“Agreement”). 


Under the terms of Bancorp’s participation in TARP-CPP, Bancorp and you
previously agreed to amend compensation agreements to make the agreements
compliant with the laws, regulations and rules promulgated under TARP-CPP and
you waived the right to receive any compensation arising out of any agreement or
arrangement that is determined to be non-compliant with the laws, regulations
and rules of TARP-CPP.


In addition, since that time, additional regulations were issued which involved
further prohibitions on certain compensation payments.   Specifically, the
change-in-control payment described in the enclosed Agreement meets the
definition of a “golden parachute” payment that is now prohibited under
TARP-CPP.  As a result, any such payment to you is prohibited so long as Bancorp
remains a TARP-CPP participant.


Therefore, the following paragraph is specifically made a part of the enclosed
Agreement:


18.   As a condition precedent to any contractual obligation or duty of Bancorp
from, or to, the identified Officer, the Secretary of the U.S. Dept. of the
Treasury must not currently hold an equity or debt position in Bancorp and
Bancorp must have been released from all statutory or regulatory obligations
under TARP-CPP relative to any prohibition on the compensation contemplated in
this Agreement.


 
 

--------------------------------------------------------------------------------

 


Joseph J. O’Brien, Jr.
Sandy Spring Bancorp, Inc.
July 22, 2010
Page 2




Assuming this condition precedent will be eventually satisfied, the enclosed
Agreement provides for you to receive 2.99 times your total annual compensation
in the event of a change-in-control of Bancorp as defined in the Agreement. 


Please sign and return one original Agreement and this letter amendment to me
for inclusion in your personnel file in Human Resources and kindly retain the
second original in your important records.


Thank you for your attention to this matter.



 
Sincerely yours,
     
/s/ Ronald E. Kuykendall
     
Ronald E. Kuykendall
 
General Counsel & Secretary



REK/lsj


cc: 
Daniel J. Schrider, CEO

Dawn Weglein, Human Resources


Enc.




I hereby acknowledge and agree to the above letter amendment to the
Change-In-Control Agreement dated July 22, 2010.




/s/ Joseph J. O’Brien, Jr.                       
Joseph J. O’Brien, Jr.
 
 
 

--------------------------------------------------------------------------------

 
 
CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT (the "Agreement") made as of this 22nd day of July, 2010 (the
"Effective Date") by and between Sandy Spring Bancorp, Inc., a registered bank
holding company and a Maryland Corporation (“Bancorp”), Sandy Spring Bank, a
Maryland Corporation and wholly owned subsidiary of Bancorp with its
headquarters in Olney, Maryland (collectively the "Bank") and Joseph J. O’Brien,
Jr. (the “Officer").


WITNESSETH:


WHEREAS, the Officer has accepted employment with the Bank as an Executive Vice
President of the Bank and Manager of the Commercial Banking Group of the Bank.
 
WHEREAS, the Bank and the Officer each desire that the Officer be provided with
certain benefits in the event of a Change in Control, as defined below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:
 
1. 
Definitions:

 
a.       Change in Control.  A "Change in Control" shall be deemed to occur on
the earliest of any of the following events after the date of this Agreement:
 
i.    The acquisition by any entity, person or group (other than the acquisition
by a tax-qualified retirement plan sponsored by Sandy Spring Bancorp, Inc.
("Bancorp") or the Bank of beneficial ownership, as that term is defined in Rule
13d-3 under the Securities Exchange Act of 1934, of more than 25% of the
outstanding capital stock of Bancorp or the Bank entitled to vote generally for
the election of directors ("Voting Stock");
 
ii.   The commencement by any entity, person, or group (other than Bancorp or
the Bank, a subsidiary of Bancorp or the Bank, or a tax-qualified retirement
plan sponsored by Bancorp or the Bank) of a tender offer or an exchange offer
for more than 20% of the outstanding Voting Stock of Bancorp or the Bank;
 
iii.  The effective time of (a) a merger or consolidation of Bancorp or the Bank
with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of Bancorp or the Bank immediately prior to such merger
exercise voting control over less than 80% of the Voting Stock of the surviving
or resulting corporation, or (b) a transfer of substantially all of the property
of Bancorp or the Bank other than to an entity of which Bancorp or the Bank owns
at least 80% of the Voting Stock;
 
iv.  Upon the acquisition by any entity, person, or group of the control of the
election of a majority of the Bank's or Bancorp's directors;
 
v.   At such time that, during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors ("Board")
of Bancorp or the Board of the Bank (the "Continuing Directors") cease for any
reason to constitute at least two-thirds of such Board, provided that any
individual whose election or nomination for election as a member of the Board
was approved by a vote of at least two-thirds of the Continuing Directors of
such Board then in office shall be considered a Continuing Director.
 
 
1

--------------------------------------------------------------------------------

 
 
b.      Covered Period. The "Covered Period" shall mean the period beginning six
months before a Change in Control and ending at the end of the term specified in
Section 2 hereof.
 
c.      Good Reason. "Good Reason" shall be deemed to exist at the time that any
of the following events occurs without the Officers express written consent:
 
i.  A material reduction in the Officer's responsibilities or authority in
connection with his employment by Bancorp or the Bank;
 
ii.  Assignment to the Officer of duties of a non-executive nature or duties for
which the officer is not reasonably equipped by the Officer’s skills and
experience;
 
iii.  A reduction in salary or material reduction in benefits;
 
iv. A requirement that the Officer’s principal business office or principal
place of residence be relocated outside any county in which the Bank has its
main office, its branches, or its deposit-taking Automatic Teller Machines; or
 
v. Failure to provide office facilities, secretarial services, and other
administrative services to Officer that are substantially equivalent to the
facilities and services provided to the Officer immediately after the Effective
Date (excluding brief periods during which office facilities may be temporarily
unavailable due to fire, natural disaster, or other calamity).
 
vi. The Officer’s resignation for any reason during the first sixty (60) days
immediately following the first six (6) months after the closing date of a
definitive purchase and assumption agreement, the execution of which brought
about the Change in Control.
 
Notwithstanding the foregoing, a reduction or elimination of the Officer's
benefits under one or more benefit plans maintained by Bancorp or the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plan or plans prior to such reduction or
elimination are not available to other officers of Bancorp or the Bank or any
company that controls either of them under a plan or plans in or under which the
Officer is not entitled to participate and to receive benefits on a fair and
nondiscriminatory basis.
 
Notwithstanding the foregoing, it is expected that Bancorp and the Bank will
perform all duties and agreements to be performed herein, and they shall have
the right to cure non-performance, to the extent such performance is reasonably
capable of being cured, and shall promptly upon receipt of written notice of
non-performance that the Officer describes and alleges to be Good Reason, comply
with the requirements of such notice, and further if they shall not comply with
such notice to the satisfaction of the Officer within forty-eight (48) hours
after delivery thereof, (except if such compliance cannot be reasonably
completed within forty-eight (48) hours, if Bank shall not commence to comply
with such period and thereafter proceed to completion with due diligence) the
Officer shall have the right to proceed with notice of a “Good Reason”
termination as specified above.
 
 
2

--------------------------------------------------------------------------------

 
 
d.      Just Cause. Termination for "Just Cause" shall mean termination of
employment by reason of the Officer's:
 
 
i. 
Personal dishonesty;

 
 
ii. 
Willful misconduct;

 
 
iii.
Breach of fiduciary duty involving personal profit;

 
 
iv.
Intentional failure to perform duties; or

 
 
v.
Willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order.

 
Notwithstanding the foregoing, it is expected that Officer will perform all
duties and agreements to be performed herein, and Officer shall have the right
to cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
non-performance that Bancorp or the Bank describes and alleges to be Just cause,
comply with the requirements of such notice, and further if Officer shall not
comply with such notice to the satisfaction of the Bank within forty-eight (48)
hours after delivery thereof, (except if such compliance cannot be reasonably
completed within forty-eight (48) hours, if Officer shall not commence to comply
within such period and thereafter proceed to completion with due diligence) the
Bank shall have the right to proceed with a “Just Cause” termination as
described above.
 
The Bank shall determine if Just Cause exists with respect to its employment of
the Officer in the exercise of its good faith discretion.
 
e.            Total Annual Compensation. For purposes of this Agreement, Total
Annual Compensation shall mean:
 
i.  One-year's base salary at the highest rate in effect in the period beginning
six months before the last Change in Control to occur before termination of the
Officer's employment; plus
 
ii.  Other compensation, including, without limitation, bonus payments, at the
rate paid for (i) the calendar year preceding such Change in Control, or (ii)
the calendar year preceding termination of the Officer's employment, whichever
is greater, but shall not include the value of benefits that are not subject to
current federal income taxation to the Officer. Such other compensation for a
calendar year shall be annualized on a monthly basis based upon the number of
months in the calendar year in which the Officer was employed.
 
2.
Term. The term of this Agreement shall be the period commencing on the Effective
Date and ending on the last moment of the second anniversary of the Effective
Date. On each anniversary of the Effective Date prior to a termination of the
Agreement, the term under this Agreement shall be extended for an additional
one-year period beyond the then effective expiration date without action by any
party, provided that neither the Bank nor the Officer shall have given written
notice at least sixty (60) days prior to such anniversary date of its or his
desire that the term not be extended.

 
3. 
Termination in Connection with a Change in Control.

 
a.           If, within the Covered Period, the Bank shall terminate the
Officer's employment without Just Cause or the Officer shall terminate his
employment with Good Reason, the Bank shall, within ten calendar days of the
termination of Officer's employment, make a lump-sum cash payment to him equal
to 2.99 times his Total Annual Compensation.
 
 
3

--------------------------------------------------------------------------------

 
 
b.   Also in the event of such a termination, the Officer shall, for three
calendar years following the Officer’s termination of employment, continue to
participate in any benefit plans of Bancorp and the Bank that provide health
(including medical and dental), life and disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
executive officers of the Bank during such period.
 
4. 
Adjustment of Certain Payments and Benefits.

 
a.           In the event that payments pursuant to this Agreement (including,
without limitation, any payment under any plan, program, or arrangement referred
to in Section 3 hereof) would result in the imposition of a penalty tax pursuant
to Section 28OG of the Internal Revenue Code, such payments shall be reduced to
equal the maximum amount that may be paid under such Section 28OG without
exceeding such limits. In the event any such reduction in payments is necessary,
the Officer may determine, in his sole discretion, which categories of payments
(including, without limitation, the value of benefits, acceleration of vesting,
or receipt of benefits or amounts) are to be reduced or eliminated.
 
b.           Payments made to the Officer pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section I
(W) of the Federal Deposit Insurance Act ("FDIA"), relating to "golden
parachute" and indemnification payments and certain other benefits.
 
5.
Reimbursement of Officer’s Expenses to Enforce this Agreement. Bancorp or the
Bank shall reimburse the Officer for all out-of-pocket expenses, including,
without limitation, reasonable attorney's fees, incurred by the Officer in
connection with successful enforcement by the Officer of the obligations of
Bancorp or the Bank to the Officer under this Agreement. Successful enforcement
shall mean the grant of an award of money or the requirement that Bancorp or the
Bank take some action specified by this Agreement (i) as a result of court
order; or (ii) otherwise by Bancorp or the Bank following an initial failure of
Bancorp or the Bank to pay such money or take such action promptly after written
demand therefore from the Officer stating the reason that such money or action
was due under this Agreement at or prior to the time of such demand.

 
6.
Confidentiality. The Officer agrees to maintain the confidentiality of any and
all information concerning the operation or financial status of Bancorp,
the Bank, and any of their subsidiaries; the names or addresses of any of the
borrowers, depositors, and other customers of any such companies; any
information concerning or obtained from such customers; and any other
information concerning Bancorp or the Bank or any of their subsidiaries to which
he may be exposed during the course of his employment. The Officer further
agrees that, unless required by law or specifically permitted by Bancorp or the
Bank in writing, he will not disclose to any person or entity, either during or
subsequent to his employment, any of the above-mentioned information which is
not generally known to the public, nor shall he employ such information in any
way other than for the benefit of Bancorp and the Bank.

 
7.
Successors and Assigns.

 
a.           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank that shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.
 
 
4

--------------------------------------------------------------------------------

 
 
b.           Since the Bank is contracting for the unique and personal skills of
the Officer, the Officer shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.
 
8.
No Mitigation.  The Officer shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Officer in any subsequent employment.

 
9.
No Plan Created. The Officer and the Bank expressly declare and agree that this
Agreement was negotiated among them and that no provision or provisions of this
Agreement are intended to, or shall be deemed to, create any plan for purposes
of the Employee Retirement Income Security Act or any other law or regulation,
and the Bank and the Officer each expressly waives any right to assert the
contrary. Any assertion in any judicial or administrative filing, hearing, or
process by or on behalf of the Officer or the Bank that such a plan was so
created by this Agreement shall be deemed a material breach of this Agreement by
the party making such an assertion or on whose behalf such assertion was made.

 
10. 
No Additional Rights: Third Party Beneficiary.

 
a.           This Agreement does not confer any right to employment or any other
right not specifically stated herein. Any assertion in any judicial or
administrative filing, hearing, or process by or on behalf of the Officer or the
Bank that it does so shall be deemed a material breach of this Agreement by the
party making such an assertion or on whose behalf such assertion was made.
 
b.           Bancorp is a third party beneficiary, with notice thereof, to
Section 5 of this Agreement. This Agreement is for the benefit of the parties
hereto, and, except as expressly stated herein with respect to Bancorp, is not
intended to be for the benefit of, or to be enforceable by, any other person.
 
11. 
Certain Regulatory Events.

 
a.            If the Officer is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the FDIA, all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.
 
b.           If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations of the Bank under this Agreement shall terminate as of the date
of default, but vested rights of the parties shall not be affected.
 
c.           If a notice served under Sections 8(e)(3) or 8(g)(1) of the FDIA
suspends and/or temporarily prohibits the Officer from participating in the
conduct of the Bank's affairs, the Bank's obligations under this Agreement shall
be suspended as of the date of such service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion, (i) pay the Officer all or part of the compensation withheld while
its contract obligations were suspended, and (ii) reinstate (in whole or in
part) any of its obligations that were suspended.
 
The occurrence of any of the events described in paragraphs a, b, and c above
may be considered by the Bank in connection with a termination for Just Cause.
 
 
5

--------------------------------------------------------------------------------

 
 
12.
Notices. All notices, requests, demands and other communications in connection
with this Agreement shall be made in writing and shall be deemed to have been
given when delivered by hand or 48 hours after mailing at any general or branch
United States Post Office, by registered or certified mail, postage prepaid,
addressed as follows, or to such other address as shall have been designated in
writing by the addressee:

 
 
a.
If to the Bank:

 
Sandy Spring Bank
17801 Georgia Avenue
Olney, Maryland  20832
Attention:    Daniel J. Schrider, President


 
b.
If to the Officer:

 
Joseph J. O’Brien, Jr.
13630 Springstone Drive
Clifton, VA 20124
 
13.
Amendments. No amendments or additions to this Agreement shall be binding unless
made in writing and signed by all of the parties.

 
14.
Applicable Law. Except to the extent preempted by Federal law, the laws of the
State of Maryland, without regard to its conflict of laws principles, shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 
15.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 
16
Headings. Headings contained herein are for convenience of reference only.

 
17. 
Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof.

 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 
 

 
SANDY SPRING BANCORP, INC.


/s/ Daniel J. Schrider                                                    
Daniel J. Schrider, President and Chief Executive Officer
 
 
SANDY SPRING BANK
 
/s/ Daniel J. Schrider                                                    
Daniel J. Schrider, President and Chief Executive Officer
 
 
OFFICER
 
/s/ Joseph J. O’Brien, Jr.                                              
Joseph J. O’Brien, Jr.

 
 
 
7

--------------------------------------------------------------------------------

 